Citation Nr: 0512046	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  02-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Whether the appellant is entitled to reinstatement of 
Dependency and Indemnity Compensation (DIC) benefits, for the 
period between May 1, 1984, to December 1, 1999.

2.  Entitlement to waiver of recovery of an overpayment of 
DIC benefits, to include the question of whether the debt was 
properly created, for the period between May 1, 1984, to 
December 1, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from November 1963 until he 
was killed in action in August 1966.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2001 decision 
rendered by the Committee on Waivers and Compromises 
(Committee) of the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In January 2004, the Board remanded the case to the RO for 
further development.  In September 2004, the RO determined 
that the appellant was not entitled to DIC benefits for the 
period from May 1, 1984, to December 1, 1999, which was 
calculated to be $129,518; as such, the overpayment for that 
period was properly created.  She perfected a timely appeal 
to that decision.  

The issue of entitlement to waiver of an overpayment of the 
DIC benefits, based on equity and good conscience, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in March 1965, 
and they remained married until the veteran's death in 
service in August 1966.  

3.  In November 1966, the appellant was awarded DIC, 
effective August 1, 1966.  

4.  The appellant remarried in May 1968 and returned the DIC 
payment for July 1968.

5.  The RO terminated the appellant's DIC award retroactive 
to May 1, 1968, thereby creating an overpayment in the amount 
of $147.

6.  The appellant's second marriage was terminated by divorce 
in January 1977 and the appellant's DIC benefits were 
reinstated as of the date of divorce.

7.  The appellant remarried in September 1978; this marriage 
was terminated by divorce in April 1984.  

8.  The appellant notified the RO of the 1978 marriage and 
the 1984 divorce in October 2000.

9.  The RO terminated the appellant's DIC benefits effective 
September 1, 1978, creating an overpayment in the amount of 
$168,951, covering the period from September 1, 1978, through 
November 30, 2000.

10.  On November 20, 2000, the appellant submitted a claim 
for the reinstatement of her award of DIC benefits.  

11.  On November 29, 2000, the appellant's DIC benefits were 
reinstated, effective December 1, 1999; that action resulted 
in reducing the amount of the overpayment of $168,951 to 
$158,379.  

12.  The appellant acknowledges that she was not entitled to 
DIC benefits during the period of her remarriage but requests 
waiver of recovery of that portion of the overpayment created 
during the period after her remarriage was terminated and she 
was once again the unmarried widow of the veteran, i.e., the 
period from May 1, 1984, to December 1, 1999; the amount of 
the overpayment for this period totals $129,518.

13.  The RO has denied waiver of recovery of the debt based 
on the finding that the appellant acted in bad faith when she 
failed to timely notify VA of her remarriage and divorce; a 
finding of bad faith precluded a grant of waiver.  

14.  The current evidentiary record reflects no evidence that 
the appellant harbored a willful intent to seek an unfair 
advantage over the VA when she accepted DIC payment during 
the period from May 1, 1984, to December 1, 1999. 


CONCLUSIONS OF LAW

1.  Entitlement to payment of DIC benefits, for the period 
from May 1, 1984, to December 1, 1999, is not warranted.  38 
U.S.C.A. §§ 101(3), 103, 1310, 1311, 5107 (West 2002); 38 
C.F.R. §§ 3.50, 3.55, 3.114 (2004).  

2.  The charged indebtedness of $129,518 was properly created 
for the period from May 1, 1984, to December 1, 1999.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2004).  

3.  The record on appeal does not establish that the 
appellant exhibited bad faith in the creation of the 
overpayment of DIC benefits for the period from May 1, 1984, 
to December 1, 1999, in the calculated amount of $129,518; 
therefore, waiver of recovery of this portion of the 
indebtedness is not precluded.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 2002); 38 C.F.R. § 1.965(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002), became 
effective.  This liberalizing legislation essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  

The Board acknowledges that there has been no compliance with 
the VCAA on this matter.  However, to the extent that the 
disposition of the appeal rests on the application of law to 
undisputed facts in determining earliest legally supportable 
date from which DIC may be paid, the Board finds that the 
provisions of 38 U.S.C.A. § 5103(a) do not preclude 
proceeding to adjudicate the appeal.  VAOPGCPREC 5-2004.  See 
generally Valiao v. Principi, 17 Vet. App. 229 (2003) 
(finding nonprejudicial error in Board's failure to discuss 
amended duty to notify and failure of required development 
when appellant was ineligible as a matter of law for 
dependency and indemnity compensation).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002).  Therefore, the Board will proceed to evaluate the 
appeal.  

II.  Factual background.  The pertinent facts in this case 
are not in dispute.  The appellant is the surviving spouse of 
the veteran, who was killed in action in Vietnam in August 
1966.  She was awarded DIC in November 1966, effective August 
1, 1966.  

In May 1968 the appellant married JLS and then returned a DIC 
check, which caused her account to be suspended as of July 1, 
1968.  In a letter dated in February 1969, the appellant was 
informed by the RO that a previous check for DIC benefits had 
been returned with no reason given for the return.  She was 
informed that if she had remarried, she should furnish VA 
with her remarried name as well as the date of her marriage.  
The appellant responded in March 1969 by reporting that she 
had married JLS in May 1968.  Thereafter, her DIC benefits 
were terminated as of May 1, 1968, due to her remarriage.  
This resulted in an overpayment of DIC benefits in the amount 
of $147.  

In January 1977, the appellant informed the RO that she had 
divorced JLS and would like DIC benefits to resume.  She 
submitted copies of court records verifying her divorce from 
JLS in January 1977.  Thereafter, her DIC benefits were 
reinstated.  

In March 1995, the appellant was asked to complete a VA Form 
21-0537, Marital Status Questionnaire.  She was informed that 
she was receiving DIC compensation as the surviving spouse of 
a veteran who had died in service and that these benefits 
generally end with remarriage.  She was further informed that 
she was responsible for reporting any change in her marital 
status.  She was asked to provide information to verify her 
marital status.  The appellant responded by reporting that 
she had married JLS in 1968, and that this marriage was 
terminated by divorce in December 1976.  

Received in March 2000, was a statement in support of claim 
from RWW, who reported that he had married the appellant in 
September 1978, and that they had divorced in May 1984.  He 
also reported that the appellant continued to receive her DIC 
benefit checks during their marriage knowing that she was not 
entitled to them.  RWW provided copies of divorce 
proceedings, verifying that he had married the appellant in 
September 1978 and that the marriage ended by divorce in 
1984.  

In September 2000, the RO furnished the appellant with 
another marital status questionnaire.  Subsequently received, 
in October 2000, was a statement in support of claim, wherein 
the appellant reported that she had been married to JLS from 
1968 to 1976, and RWW from September 1978 to May 1984.  Court 
documents reflect that a judgment for divorce terminated the 
marriage of the appellant to RWW on April [redacted], 1984.  

By letter dated November 8, 2000, the appellant was informed 
that the law provided that when a surviving spouse remarries 
after the death of the veteran, VA must stop benefits 
effective the first day of the month of the occurrence.  As 
she had married RWW in September 1978, it was proposed to 
stop her benefit payments effective September 1, 1978.  She 
was informed that this adjustment would result in an 
overpayment of benefits.  

On November 20, 2000, the RO received the appellant's claim 
for reinstatement of her DIC benefits, effective June 1, 
1984.  

By letter dated November 29, 2000, the appellant was informed 
that her DIC benefits had been terminated, effective 
September 1, 1978.  She was also informed that action had 
been taken to restore her entitlement to DIC benefits 
pursuant of 38 C.F.R. § 3.114(a).  She was informed that her 
payments would be reinstated, effective December 1, 1999, the 
first of the month following one year prior to the date of 
her request for reinstatement received November 20, 2000.  
Thereafter, she was notified that this retroactive action 
resulted in the creation of an overpayment of DIC benefits in 
the amount of $158,379.  She requested a waiver of the 
recovery of that overpayment.  

In a decision dated in May 2001, the Committee denied the 
appellant's request for a waiver of the overpayment of DIC 
benefits in the amount of $158,379, finding that the 
appellant's actions amounted to bad faith, and noted that 
such a finding precluded the granting of the request for a 
waiver of the overpayment.  The appellant appealed that 
determination.  

III.  Reinstatement of DIC benefits.  The law and regulations 
provide that VA shall pay DIC benefits to the surviving 
spouse, children, and parents of a veteran who died on active 
duty.  38 U.S.C.A. §§ 1301, 1311, 1316 (West 2002); 38 C.F.R. 
§ 3.5 (2004).  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. 
§ 101(3), (31) (West 2002); 38 C.F.R. § 3.50(c) (2004).  

As pertinent to the present appeal, the provisions of 38 
U.S.C.A. § 103(d) and 38 C.F.R. § 3.55(a)(4) allowed for 
reinstatement of VA death benefits to surviving spouses whose 
benefits had been terminated because of remarriage upon 
termination of the disqualifying marriage by a death, 
divorce, annulment, or if the remarriage was declared void.  
Those provisions were amended by the Omnibus Budget 
Reconciliation Act of 1991, Pub. L. No. 101-508, § 8004, 104 
Stat. 1388-348 (Nov. 5, 1990), to create a permanent bar to 
reinstatement of VA death benefits for those surviving 
spouses whose disqualifying marriage had been terminated by 
death and whose claim for reinstatement of benefits was not 
filed before November 1, 1990.  See Veterans Benefit Act of 
1992, Pub. L. No. 102- 568, § 103, 106 Stat. 4320, 4322 (Oct. 
29, 1992).  

The provisions noted in the above paragraph remained in 
effect until June 9, 1998, at which time Section 8207 of HR 
2400 (Public Law 105-178) was signed.  This bill added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment 
of DIC benefits to a surviving spouse.  Section 1311(e)(1) 
provides that remarriage shall not bar a surviving spouse's 
eligibility for DIC benefits if the remarriage is terminated 
by death, divorce, or annulment (unless VA determines that 
divorce or annulment was secured through fraud or collusion) 
and Section 1311(e)(2) provides that DIC benefits is not 
barred if a surviving spouse ceases living with another 
person and holding himself or herself out openly to the 
public as that person's spouse.  

In effect, subsection (e) of Section 8207 reinstituted the 
pre-1990 rules for the reinstatement of eligibility for DIC 
benefits under 38 U.S.C.A. § 1311, setting out that a 
surviving spouse who remarries after the death of a veteran 
can be reinstated as surviving spouse, for the purposes of 
being eligible for reinstatement of dependency and indemnity 
compensation benefits, when that subsequent marriage 
terminates.  The law precludes payment under the new 38 
U.S.C.A. § 1311(e) for any month prior to October 1998. PL 
105-178 § 8207, 112 Stat. 495 (June 9, 1998).  

The effective date of an award of DIC for which application 
is received within one year from the date of death shall be 
the first day of the month in which death occurred.  38 
U.S.C.A. § 5110(d)(1) (West 2002).  Otherwise, the effective 
date of an award of DIC shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(c) (2004).  

Subject to the provisions of 38 U.S.C.A. § 5101, where DIC is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue.  In no event shall such award or increase be 
retroactive for more than one year from the date of 
application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g) (West 2002); see 38 C.F.R. § 3.114(a) 
(2004).  

The appellant received DIC benefits as the widow of the 
veteran from 1966 until she remarried in May 1968.  The 
appellant's second marriage was terminated by divorce in 
December 1976.  The appellant filed for reinstatement of her 
DIC benefits following her divorce; and, in January 1977, her 
DIC benefits were reinstated.  The appellant again remarried 
in September 1978.  However, she failed to report this 
marriage.  That marriage was terminated by divorce in April 
1984.  VA was not notified of the September 1978 remarriage 
or of the April 1984 divorce until 2000.  Upon notification 
of the September 1978 remarriage, VA terminated DIC benefits 
for the appellant effective September 1, 1978.

The appellant is requesting reinstatement of DIC benefits as 
of the first of the month following the April 1984 divorce.  
However, the appellant's request for reinstatement of DIC 
benefits following the divorce in April 1984 was not received 
at the RO until November 20, 2000.

Inasmuch as the appellant's remarriage was terminated in 
April 1984, entitlement to DIC benefits could have been 
reinstated as of May 1, 1984, had the appellant notified VA 
of her remarriage and divorce in a timely manner.  However, 
she did not.  VA was first notified of the appellant's 
September 1978 remarriage in March 2000, and the appellant's 
request for reinstatement of DIC benefits was not received 
until in November 2000.  Thus, the RO properly assigned an 
effective date of December 1, 1999, for reinstatement of DIC 
benefits, in accordance with the provisions of 38 U.S.C.A. 
§§ 5110, 5111 (West 2002) and 38 C.F.R. §§ 3.31, 3.114(a) 
(2004).

Upon review of the evidence, the Board finds that the 
criteria for establishing entitlement to payment of DIC 
benefits, during the period from May 1, 1984, to December 1, 
1999, have not been met.  Significantly, the appellant 
terminated her remarriage by divorce in April 1984; however, 
she did not inform the RO of this divorce until October 2000, 
more than one year after the divorce.  The appellant does not 
dispute these facts.  Therefore, under the provisions of 38 
C.F.R. § 3.114, the appellant's award of DIC may not be 
authorized for a period of more than one year prior to the 
date of the reopened claim in November 20, 2000.  
Consequently, the proper effective date for the reinstatement 
of DIC in this case, based on the appellant's claim having 
been reviewed more than one year after the pertinent 
liberalizing law, is November 20, 1999.  The facts are not in 
dispute and application of the law to the facts is 
dispositive.  Where, as here, there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

IV.  Waiver of recovery of overpayment of DIC benefits.  VA 
law precludes waiver of recovery of an overpayment or waiver 
of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) fraud, 
(2) misrepresentation, or, (3) bad faith.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.965(b).  "Bad faith" refers to 
"unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense."  38 C.F.R. § 1.965(b)(2).  Conduct by 
a claimant undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
with resulting loss to the government is required for a 
showing of bad faith.  Id.  In Richards v. Brown, 9 Vet. App. 
255 (1996), the United States Court of Appeals for Veterans 
Claims ("the Court") found that the operative language in 38 
C.F.R. § 1.965(b)(2) limits 'bad faith' to cases in which 
there is an intent to seek an unfair advantage.  
Consequently, a mere negligent failure to fulfill a duty or 
contractual obligation is not an appropriate basis for a bad 
faith determination.  Id.  

The Board notes that it is the responsibility of the DIC 
recipient to notify VA of all circumstances that will affect 
entitlement to receive DIC, and such notice must be provided 
when the recipient acquires knowledge that her marital status 
has changed.  See 38 C.F.R. § 3.660(a)(1).  

The indebtedness at issue resulted from the appellant's 
failure to notify VA in a timely manner of her remarriage in 
September 1978 or to return payment of DIC benefits to which 
she knew she was no longer entitled.  As noted above, in May 
2001, the Committee determined that the appellant's failure 
to timely notify VA of her remarriage and her continued 
acceptance of DIC payments after her remarriage, when she 
clearly knew she was no longer entitled to such payments, 
represented intentional behavior to obtain benefits to which 
she was not entitled, which is necessary for a finding of 
fraud, misrepresentation, or bad faith.

However, after the remarriage terminated in May 1984, and the 
appellant was once again the unremarried widow of the 
veteran, her continued acceptance of the DIC payments no 
longer constituted fraud, misrepresentation, or bad faith 
inasmuch as she may have believed that she was once again 
entitled to such payments.  Therefore, a showing of intention 
to take unfair advantage of the Government has not been made 
with regard to the payments which she accepted for the period 
from May 1, 1984, to December 1, 1999.

Under these circumstances, waiver of recovery of the 
overpayment of DIC benefits, in the calculated amount of 
$129,518 is not precluded because of bad faith.  The Board 
expresses no opinion at this time as to whether waiver of the 
recovery of the overpayment is otherwise in order.


ORDER

Eligibility for reinstatement of DIC benefits for the period 
from May 1, 1984, to December 1, 1999, is denied.  

To the extent that waiver of recovery of the overpayment of 
DIC benefits for the period from May 1, 1984, to December 1, 
1999, is not precluded by bad faith, the appeal is granted.  


REMAND

In general, waiver determinations, which do not involve 
fraud, misrepresentation, or bad faith by a claimant, shall 
be waived only when it is shown that recovery would be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2004).  As noted, the Committee has not yet reviewed the 
appellant's request for a waiver on its merits, in 
consideration of these principles.  

The Board also notes that waiver decisions are based upon the 
evidence of record, which, in essence, places the burden of 
proof upon claimants.  See 38 C.F.R. § 1.966 (2004).  The 
appellant has indicated that it would be difficult for her to 
repay the amount at issue.  The Board therefore finds that 
the appellant should be notified of her right to submit 
additional evidence in support of her claim of undue 
financial hardship as to the recovery of this overpayment, as 
well as upon any other basis she wishes to assert in support 
of her request for a waiver.  

In order to properly consider the elements of the standard of 
equity and good conscience, the appellant should be provided 
an opportunity to submit evidence and argument in that regard 
to include the submission of a complete and current financial 
status report (FSR).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The appellant should be furnished a 
Financial Status Report (VA Form 4-5655), 
and be afforded the opportunity to 
provide current income and expense data.

2.  Thereafter, the Committee should 
readjudicate the issue of whether the 
recovery of the indebtedness in the 
calculated amount of $129,518, in light 
of the available record, with full 
consideration given to all elements of 
the principles of equity and good 
conscience set forth by 38 C.F.R. 
§ 1.965(a).  A formal, written, record of 
the Committee' s decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder. 

3.  In the event the determination 
remains adverse to the appellant, both 
she and her representative should be 
furnished an SSOC, which fully sets forth 
all laws and regulations pertaining to 
her appeal, including 38 C.F.R. §§ 1.963 
and 1.965.  This document should further 
reflect detailed reasons and bases for 
the decision reached.  A reasonable 
period of time in which to respond should 
be given.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


